Citation Nr: 1616242	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a disability evaluation in excess of 10 percent for a pilonidal cyst.

4.  Entitlement to a disability evaluation in excess of 10 percent for post-surgical pilonidal cyst scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1964 to September 1968.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA), Regional Office (RO).  In December 2011, the Veteran and his spouse testified at a personal hearing before the Board at the RO; a transcript of this proceeding has been associated with the claims folder.  In December 2012 and January 2015, the Board remanded this case for additional evidentiary development.  Because this development has been substantially complied with, the case is again before the Board for appellate consideration.  See Stegall  v. West, 11 Vet. App. 268 (1998).

In February 2016, the Veteran was advised that the Veterans Law Judge who had conducted the December 2011 hearing was not available to participate in the decision in his appeal.  He was offered the opportunity to have another hearing before the Board.  On March 14, 2016, the Veteran responded that he did not wish to have another hearing.  Therefore, the Board will proceed with the adjudication of his appeal.


FINDINGS OF FACT

1.  Arthritis of the low back is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of the Veteran's discharge.

2.  Arthritis of the right shoulder is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of the Veteran's discharge.

3.  The Veteran's pilonidal cyst is manifested by mild tenderness with deep pressure with no evidence of soft tissue swelling, edema, rash, or enlarged skin pores or pits.

4.  The Veteran's pilonidal cyst scar is manifested by a well healed scar without pain, instability of the scar, or any loss of the skin covering the scar.


CONCLUSIONS OF LAW

1.  Low back degenerative changes were not incurred in or aggravated by service, nor may the degenerative changes be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 3.307, 3.309 (2015).

2.  Right shoulder degenerative changes were not incurred in or aggravated by service, nor may the degenerative changes be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 3.307, 3.309 (2015).

3.  The criteria for an evaluation in excess of 10 percent for the pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.20, Diagnostic Code (DC) 7806 (2015).

4.  The criteria for an evaluation in excess of 10 percent for the pilonidal cyst scar have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.20, DCs 7801, 7802, 7804 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April and May 2008, in February and April 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in August 2010, June 2013 and May 2015.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The VLJ who conducted the hearing explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disabilities.  The VLJ also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2105).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).


	(CONTINUED ON NEXT PAGE)

Applicable Diagnostic codes

The Veteran's pilonidal cyst disorder is rated by analogy to dermatitis or eczema.  According to DC 7806, a 10 percent evaluation requires at least 5 percent, but less than 20 percent of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Diagnostic code 7802 states that a 10 percent  evaluation is warranted for scars not of the head, face or neck that are superficial and nonlinear if they cover an area or areas of 144 square inches (929 sq. cm) or greater. According to DC 7801, scars that are deep or that cause limited motion provided for a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25. Note (1). A deep scar is one associated with underlying soft tissue damage. Note (2). 38 C.F.R. § 4.118  (2015).   Under DC 7804, a 10 percent evaluation is warranted when there are one or two scars that are unstable or painful.  A 20 percent evaluation requires three to four scars that are unstable or painful.  Note 1 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

Factual background and analysis

Service connection:  lumbar spine

The Veteran has asserted that he currently suffers from low back arthritis that he related to injuries sustained in service.  He stated he had twisted his back when a torpedo came off a rack and pushed him over.  His service treatment records indicate that he was seen in August 1965 for complaints of back pain, although this was ultimately related to a pilonidal cyst.  Copies of deck logs were negative for any injury to the back.

The Veteran was examined by VA in August 2010.  He recounted the torpedo incident in service.  He stated that he now had decreased motion, stiffness, and pain in the lumbar area.  After a complete examination, the Veteran was diagnosed with degenerative disc disease (DDD).  However, the examiner provided a negative nexus opinion, noting that there was no indication of a low back injury in service.  Rather, it was commented that the Veteran had normal disease process related to aging.  There was no evidence to indicate that the Veteran's period of service was the cause of his DDD.

 VA outpatient treatment records developed between December 2006 and November 2012 reflect that he was seen on several occasions for complaints of back pain.  He was provided medication, to include Tramadol and Flexeril.  He was noted to have mild degenerative changes consistent with age.

VA re-examined the Veteran in June 2013 (although the claims folder was not available, the examiner did review the VA treatment records).  The Veteran again recounted the twisting injury to the back in service when a torpedo came off the rack and pushed him over.  He stated that he still had intermittent back pain, although he had not been evaluated since leaving service.  He had pain on walking and the examination noted less movement than normal; otherwise the examination was normal.  He was noted to be working as a barber without limitations.  The examiner opined that the Veteran did have degenerative joint disease (DJD) in the low back.  However, it was concluded that this DJD was consistent with normal aging and was not related to an acute injury suffered in service.  

Another examination was conducted by VA in May 2015.  All records, to include the service treatment records were reviewed by the examiner.  The Veteran recounted the torpedo incident and he also attributed some of his back pain to injury sustained after pilonidal cyst surgery in service.  He stated that the inner tube he was using after the surgery broke and he hit the chair hard.  This examiner also noted the Veteran's statement that he had been involved in two motor vehicle accidents after service, although the Veteran denied injuring his back in either accident.  After reviewing the entire claims folder and a thorough examination of the Veteran, the examiner concluded that it was less likely than not that his current low back DJD with bilateral sacroiliac joint (SIJ) dysfunction was related to the Veteran's period of service.  The examiner stated:

Current lumbar spine strain and degenerative changes, with bilateral SIJ dysfunction, is most likely due to normal process of aging over time, veteran older than 60 years, and multiple lower back strains due to over-exertion in daily work and activities since completion of military service.  Evidence reviewed does not support an established nexus between the remote back injuries during military service, and current clinical findings.

After a complete review of the claims folder, the Board finds that entitlement to service connection for a low back disorder is not warranted.  The Veteran has been diagnosed with DJD and SIJ dysfunction of the lumbar spine; therefore, there is evidence of a current disability.  

He has also testified to having sustained acute back injuries in service; while there is no documentation in the service records of these injuries, the Board finds the Veteran credible.  As a consequence, an injury to the low back was sustained in service.  

The question in this case is whether the current back disorders have been related to his period of service.  The evidence of record indicates that his current DJD is not related to service.  The Board affords great weight to the VA examinations performed, particularly the May 2015 examination (which thoroughly reviewed all the evidence of record).  Following this extensive review, the examiner rendered the opinion that the Veteran's current back disorder is related to the normal aging process, as well as to multiple back strains incurred over the years due to over-exertion in his daily work, and to other activities over the intervening years.  It was concluded that there was no evidence to suggest a connection between his remote inservice injury and the development several years after service of DJD of the low back.  Nor can service connection for DJD be afforded on a presumptive basis since there is no evidence that the Veteran developed DJD of the low back to a compensable degree within one year of his release from service; in fact, DJD was not found until several years after service.  Therefore, the Board cannot grant service connection for the Veteran's low back disability.

Of record are statements by the Veteran that attribute his back disability to his torpedo incident in service.  The Board finds the Veteran's statements not competent to establish such a relationship.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back disability, such as degenerative changes of the spine, is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back disability was caused are not competent evidence as to a nexus.  

Additionally, even if found competent, which the Board does not find, the medical evidence is more probative of the issue, and it outweighs the lay statements in evidentiary value.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection: right shoulder

The Veteran asserts that he currently suffers from right shoulder arthritis that is directly related to an injury sustained in service.  He stated that he injured his shoulder when a torpedo had fallen off a rack and he was pushed out of the way.  He indicated that at the time his right shoulder struck the wall.  His service treatment records indicated that he was seen in May 1968 with right shoulder pain after carrying heavy bottles.  X-rays were normal.  He was diagnosed with a strain of the right subscapular area.  Copies of deck logs were negative for any right shoulder injury.

The report of a June 2007 private emergency room visit noted that the veteran had to lay down his motorcycle in order to avoid an 18-wheeler.  He had multiple abrasions to his right shoulder and elbow.

VA examined the Veteran in June 2013.  He again recounted injuring his shoulder in service when the torpedo rolled off a rack and pushed him into the wall.  There is no indication that the examiner reviewed the Veteran's service treatment records.  The Veteran stated that he had very  little trouble with the right shoulder.  He had full range of motion without pain (there was no increased loss of function on three repetitions of movement).   The shoulder caused no work difficulties; he worked as a barber without limitations. The objective examination noted that the Veteran did have DJD in the right shoulder and that he had been treated for a strain in service.  The examiner then stated that the DJD was more likely related to the aging process than to an acute injury in service.

VA re-examined the Veteran in May 2015.  The examiner conducted an in-person examination and reviewed the entire record, to include the Veteran's service treatment records.  The Veteran was diagnosed with DJD of the right shoulder (which was documented on X-ray).  He reported his inservice injury and denied any injuries to the shoulder after service (while he had been in two post service motor vehicle accidents, he denied hurting the shoulder in either one).  During the examination, the shoulder displayed some crepitus on movement.  The examiner commented that the radiographic images showed mild DJD of the AC joint and glenohumeral degenerative changes.  These changes were not objectively or subjectively manifested during the clinical examination.  The examiner then stated: 

Right shoulder degenerative joint disease is of a mild severity, which indicates early degenerative changes which would have begun several years after completion of military service in 1968.  It is more likely the current diagnosis for the right shoulder is due to the natural progress of aging rather than an event which occurred to the shoulder during military service.

After a complete review of the claims folder, the Board finds that entitlement to service connection for right shoulder DJD is not warranted.  The Veteran has been diagnosed with DJD of the right shoulder; therefore, there is evidence of a current disability.  He has also testified that he sustained an acute right shoulder strain in service.  Treatment for a strain was noted in the service treatment records.  As a consequence, an injury to the right shoulder was sustained in service.  

The question in this case is whether the current right shoulder DJD is related to his period of service.  The evidence of record indicates that his current DJD is not related to service.  The Board affords great weight to the VA examinations performed, particularly the May 2015 examination (which thoroughly reviewed all the evidence of record and considered the Veteran's lay statements).  Following this extensive review, the examiner rendered the opinion that the Veteran's right shoulder DJD, which was described as mild in degree and thus of recent onset, is related to the normal aging process.  It was concluded that there was no evidence to suggest a connection between his remote inservice injury and the development several years after service of DJD of the right shoulder.  Nor can service connection for DJD be afforded on a presumptive basis since there is no evidence that the Veteran developed DJD of the right shoulder to a compensable degree within one year of his release from service; in fact, DJD was not found until several years after service.  

Of record are statements by the Veteran that attribute his right shoulder condition to service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In the instant case, the question of the cause of a right shoulder condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his right shoulder condition was caused are not competent evidence as to a nexus.  

Additionally, even if the Veteran's lay statements were to be deemed competent, which the Board does not find, the medical evidence is more probative on the etiology of the right shoulder condition, and it outweighs any evidentiary value of the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, id. 

Increased evaluation:  pilonidal cyst

The Veteran was afforded a VA examination in December 2006.  He noted that he had had a cyst removed in 2002.  At the time of the examination, there was a small, hard mass on the inner right buttock.  There was no change from when this was first noted.  This mass was nontender.  He was on no medications and had had no treatment over the past 12 months.  There was no pain in the right buttock and no systemic symptoms were present.  The examination noted a .5 cm inclusion cyst on the inner mid-portion of the right buttock that was nontender to palpation.  Less than 1 percent of the entire body was affected and no exposed areas were affected.  The diagnosis was inclusion cyst of the right inner buttock.

VA examined the Veteran in March 2009.  This examination noted that he was not on any medication.  There was a small inclusion cyst on the inner right buttock; the examiner noted that this was not a pilonidal cyst.  The area of the pilonidal cyst over the upper sacrum revealed a faint scar from the previous stitches, with no swelling, cyst, drainage, or tenderness.  The diagnosis was pilonidal cyst, resolved, no recurrence.

Another VA examination was conducted in May 2015.  An in-person examination was done and the entire claims folder was reviewed.  The Veteran indicated that his last episode had occurred six months before and lasted for two days.  He stated that he had an intermittent fever and redness and pain in the cyst area.  He self-treated with Epsom salt baths and Advil.  The objective examination found no evidence of palpable tenderness over the sacrum region.  There was mild tenderness to deep pressure at the midline cleft of the buttocks and over the proximal coccyx.  There was no evidence of soft tissue swelling, edema, or enlarged pores or pits.  There was no rash over the area.  The Veteran noted that he had missed one week of work as a barber over the last 12 months.

After a careful review of the evidence of record, the Board finds that entitlement to an evaluation in excess of 10 percent for the pilonidal cyst disorder is not justified.  A review of the examination reports do not indicate that 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas of the body are affected by the Veteran's pilonidal cyst disability.  In fact, the record indicates that no exposed areas are affected and that less than 1 percent of the entire body was affected.  This clearly is not sufficient to warrant a 30 percent disability evaluation.  Nor is there any indication that he requires the use of any systemic therapy, such as corticosteroids or immunosuppressive medications, for the treatment of this condition.  He only uses Epsom salt baths and Advil on occasion.  Again, this does not justify an assignment of the next higher rating.  As a consequence, the claim for an evaluation in excess of 10 percent is denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, id. 

Increased evaluation:  pilonidal cyst scar

The Veteran was provided a VA examination in December 2006.  His past pilonidal cyst surgeries were described.  The Veteran stated that he felt a pulling pain with bending or squatting that will last several minutes and will ease with standing straight.  The objective examination noted a 10 by .3 cm scar on the midline buttock cleft from the lower sacrum down.  The scar was painful and adhered to the underlying skin, but had normal texture.  Small portions were unstable with a 2 by 2 mm denuded area at the mid-upper scar area.  There was no depression or elevation of the scar.  There was also no inflammation, edema, or keloid formation.  The scar did not cause any limitation of motion.

VA re-examined the Veteran in August 2008 (the claims folder was not available for review).  The Veteran again noted the pulling pain with bending/squatting that eased with standing straight.  He said that he would experience severe pain if he bumped the area.  He also said that on four occasions over the past year, the scar had become red, raw and extremely tender to touch.  A 10 by .3 cm scar was noted on the midline buttock to the sacrum.  It adhered to the underlying tissue, but caused no limitation of motion.  The diagnosis was pilonidal cyst excision scar.

An August 2010 VA examination noted a 1 by .5 cm scar on the Veteran's buttock.  It was not painful.  There was no evidence of breakdown of the scar and it was described as superficial.  There was no inflammation, edema, or keloid formation.

A June 2013 VA examination of the Veteran noted that the pilonidal scar was not painful and the skin was not unstable.  The scar was on the sacral area near the buttock and was 1.5 cm long.  There was no evidence of any nerve damage.  The examiner noted that the scars did not affect the Veteran's ability to work.  There was no drainage and he wore no absorbent materials.

A May 2015 VA examination was conducted.  There was an in-person examination and the examiner reviewed the entire claims folder.  The objective examination found an irregular scar within a relatively deep natal cleft of the buttock, just left of midline; it measured 2 by 1 cm.  There was another linear vertical scar at the midline sacrum/buttocks that measured 10 cm, and was well healed.  The examination noted that the Veteran denied pain to touch, although it would be painful if he bumped the area.  There was no skin breakdown.  The scar was not painful and was not unstable.  There was also no frequent loss of covering skin over the scar.  The diagnosis was scar, status post-surgical repair pilonidal cystic abscess.

After a careful review of the evidence of record, it is found that entitlement to an evaluation in excess of 10 percent of the pilonidal cyst scar has not been established.  The evidence of record does not demonstrate that the Veteran has three to four scars that are painful or unstable.  In fact, it has been noted that the two scars that he does have are not painful or unstable.  The scar is not deep and nonlinear and the area affected by the scar does not cover an area or areas exceeding 12 square inches (77 sq. cm), nor does it affect any other disabling effects.   Accordingly, the criteria for a 20 percent evaluation have not been met in this case.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, id. 

Extraschedular consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate on an individual disability bases, as opposed to a collective basis.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected  pilonidal cyst and its resultant scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Neither the pilonidal cyst nor its scar has resulted in frequent periods of hospitalization or in marked interference with employment. In fact, the evidence has indicated that the cyst has resulted in no more than one week of missed work over the course of the year and the scars have not caused any interference with his ability to work. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for the pilonidal cyst is denied.

Entitlement to an evaluation in excess of 10 percent for the pilonidal cyst scar is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


